Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


STATUS
1.          Claims 1 – 15 canceled, prior to examination.


Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 16 – 18, 22 are rejected under 35 U.S.C. 103 as being un-patentable over Rosendaal et al., hereinafter Rosendaal (US 20080094585 A1) in view of Kim et al., hereinafter Kim (US 5929910 A).

          Regarding claim 16, Rosendaal discloses “A projector comprising: 
           a body {Fig 1, housing 10} having an upper surface;  {Fig 1, 2A, 2B, 2C, [0018],  "The projector comprises a cabinet 10, a holding means 30 {cover}, and a mirror 40 received in the holding means 30.  The projector further comprises a hinge 20 for coupling the cabinet 10 and the holding means 30"},

           a light output device provided inside the body to output an image toward the upper surface; is met by 
                  {[0019] discloses the "light source 12, The luminance modulation unit 14, The optical means 16 is a transparent optical device arranged to converge or diverge the transmitted light beam from the luminance modulation unit 14 and to form images. [0021] "The mirror 40 is movably received in the holding means 30 and used to reflect the light beam, which has left the optical means 16 of the cabinet 10"}, 

           a cover covering the upper surface and pivotally connected to the body; is met by [0019],
             Additional information relevant to above limitations [0025] In FIG. 2C, the projector is in use.  The mirror 40 (connected to the cover 30) has a 60.degree.  angle with the top surface of the cabinet 10.  If the light beam comes out of the cabinet 10 as depicted in FIG. 2C, the driving device 18 will drive the coupling device 19 to move, and the coupling device 19 will couple the holding means 30 and the mirror 40 to relatively move for reflecting the light beam to the projection screen.  As depicted in FIG. 2C, the mirror 40 is coupled out of the holding means 30 for reflecting the light beam.  
Rosendaal discloses “depending on an angle formed by the cover and the upper surface” as noted and printed in [0025] above, but Rosendaal is silent for “a controller configured to reverse the image”, but 
                      Kim in a similar field of endeavor teaches this limitation as cited in Fig 2, element 140 “image reverser” and column 2, lines 52 – 56 “In particular, the present invention is directed to an overhead video display system which can magnify and reverse an image of an object, and which allows an image pick-up unit to be rotated to various vertical and horizontal angles”.
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosendaal as taught in Kim to provide “a controller configured to reverse the image”, for the purpose of using the Kim’s ability to reverse the image in Rosendaal [0025] embodiment that teaches “depending on an angle formed by the cover (cover includes mirror) and the upper surface to relatively move for reflecting the light beam to the projection screen, because this will allow Rosendaal to be modified to include a larger angle of opening, for example a 90 opening, which causes a direct projection to ceiling bypassing the mirror and  since the image is no longer reversed by the mirror it will require to be reversed by the controller.


    Regarding claim 17, Rosendaal / Kim discloses claim 16, and Rosendaal further discloses “The projector of claim 16, wherein the cover has a first side {Fig 1, bottom side of element 30} connected to the body and a second side {Fig 1, top side of element 30} facing the first side, and wherein the projector further comprises a mirror {Fig 1, element 40} assembly facing the second side of the cover, the mirror assembly including a rotation shaft {Fig 1, hinge 20}  adjacent to the second side and connected to the cover”, also noted in claim 1 by [0018].


   Regarding claim 18, Rosendaal / Kim discloses claim 17, and Rosendaal further discloses “The projector of claim 17, wherein the mirror assembly faces the light output device” met by [0021].


              Regarding claim 22, Rosendaal / Kim discloses claim 17, and Rosendaal further discloses “The projector of claim 17, wherein the mirror assembly reflects the image output by the light output device” ” met by [0019, 21].


3.	Claim 19 is rejected under 35 U.S.C. 103 as being un-patentable over Rosendaal et al., hereinafter Rosendaal (US 20080094585 A1) in view of Kim et al., hereinafter Kim (US 5929910 A) and in view of Goto et al., hereinafter Goto (US 20060098172 A1). 
   Regarding claim 19, Rosendaal / Kim discloses claim 17, and for “The projector of claim 17, wherein the cover includes a magnet connected to a lower surface of the cover, and wherein the mirror assembly further includes a metal member Rosendaal as detailed in claim 1 provided “The projector of claim 17, wherein the cover includes a holder for the mirror assembly [0018, 25] that is typically (well known) to be a metal member; however Rosendaal does not “include a magnet “ in the cover so that the cover can be attached to the metal member holding the mirror (via the magnetic force).           
  In the art of attaching two object together, such as the cover to the metal holder of the mirror, usage of a magnet is well-known and under KSR rules of substitution of parts as rationale, the Rosendaal holder of mirror instead of other fasteners could use a magnet which also eases to separate the mirror assembly from the cover for inspection and repair purposes. However, the examiner also considers that the “magnet may be used to attach to the mirror and facilitate the turning of the hinge” and also combines Goto in a similar field of endeavor to teach this aspect as cited in Goto [0152] "The scanning mirror 216 is fixed (connected) to a rotor magnet 273", and Fig 1 shows a projector in analogous art.
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosendaal / Kim as taught in Goto to provide “a magnet to be attached to the mirror assembly”, for the purpose of either  case noted above first “eases to separate the mirror assembly from the cover for inspection and repair purposes”, and second “to allow the magnet to facilitate the turning of the hinge”.


4.	Claim 20 is rejected under 35 U.S.C. 103 as being un-patentable over Rosendaal et al., hereinafter Rosendaal (US 20080094585 A1) in view of Kim et al., hereinafter Kim (US 5929910 A) and in view of Tu (US 6450650 B1). 
   
         Regarding claim 20, Rosendaal / Kim discloses claim 17, but
Rosendaal / Kim does not disclose “The projector of claim 17, wherein the mirror assembly has a side facing the rotation shaft, and wherein the side of the mirror assembly becomes further away from or closer to the cover according to rotation of the mirror assembly”, but
                            Tu in a similar field of endeavor teaches this limitation as cited in Fig 2, Fig 5, and column 1, lines 52-67 and column 2, lines 1-11, as cited:
                “a rear slanted plate with lower portion hinged to the bottom plate of base such that the rear slanted plate may pivot about the hinge, a third mirror on the inner surface of the rear slanted plate, a lens in the front board .... and a cover hinged on the front board of base; an angle adjustment means on the outside of the rear slanted plate for adjusting the angle of the rear slanted plate with respect to base including an elongate shaft with both ends passed through the sides of base, a turning member pivotably put on the shaft having an arcuate recess, and a short shaft passed through the arcuate recess having both ends attached to the outer surface of the rear slanted plate; a light source on the upper portion of base for emitting light which is concentrated on the side mirrors of the base; a housing shaped to conform with base so as to cover the projector; and a cooling means on the rear board of housing wherein object is put on the drawer which is inserted in the receiving space of base from 
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosendaal / Kim as taught in Tu to provide “wherein the mirror assembly has a side facing the rotation shaft, and wherein the side of the mirror assembly becomes further away from or closer to the cover according to rotation of the mirror assembly”, for the purpose of adjusting the projection of the image on the outside screen depending on the angle of the mirror.


5.	Claim 21 is rejected under 35 U.S.C. 103 as being un-patentable over Rosendaal et al., hereinafter Rosendaal (US 20080094585 A1) in view of Kim et al., hereinafter Kim (US 5929910 A), in view of Tu (US 6450650 B1) and in view of Shin (US 20040114110 A1).

Regarding claim 21, Rosendaal / Kim / Tu discloses claim 20, but 
          Rosendaal / Kim / Tu does not disclose “The projector of claim 20, wherein the mirror assembly further includes a spring connected to the rotation shaft, and wherein the spring provides a restoring force to the rotation shaft such that the side of the mirror 
                          Shin in a similar field of endeavor teaches this limitation as cited in [0007] discloses a projector and
           "a spring connected to the rotation shaft" is met by the word "spring hinge”, because a hinge = rotation shaft, and the hinge includes the spring motion, also known as a retention hinge restoring force to the rotation shaft, as cited in [0015] "at least one spring hinge connected between the rigid portion and the central portion, the spring hinge transforming elastically when the micro mirror slants with regard to a plurality of rotation axes.  
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosendaal / Kim / Tu as taught in Shin to provide “wherein the mirror assembly further includes a spring connected to the rotation shaft, and wherein the spring provides a restoring force to the rotation shaft such that the side of the mirror assembly begins to approach the cover when the side has become located at a certain distance from the cover”, for the purpose as Shin [0009] teaches "to provide a micro mirror device including micro mirrors that can be inclined with regard to a plurality of rotation axes, and thus is capable of realizing color images without a color wheel”.   

Allowable Subject Matter
6.          Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of  claims 24 – 30 to become allowable, due to their dependence from claim 23.                                          Reason for allowable Subject Matter
           The invention is novel because it distinguishes itself from the prior art and the NPL publications searched.  It sets forth specific claim limitations clearly defined which are neither taught nor suggested by the prior art as a whole, either alone or in combination; the limitations not found are as following:
           Claim 23, “wherein the body includes a protrusion adjacent to the first side of the cover and having a curved surface, wherein the cover has a third side connecting the first side and the second side, and wherein the cover includes: a lever extending along the third side, neighboring the third side and configured to move in a seesaw motion; a slider protruding from the lever, neighboring the first side and configured to come into contact with or be separated from the curved surface of the protrusion of the body; and a push rod extending from the lever, neighboring the second side and positioned between the cover and the mirror assembly”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422